                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

CAROL McCOLLUM,                      )                  Civil Action No. 4:17-cv-2095-TER
                                     )
                    Plaintiff,       )
                                     )
                 -vs-                )
                                     )                               ORDER
                                     )
NANCY A. BERRYHILL, Acting           )
Commissioner of Social Security,     )
                                     )
                    Defendants.      )
___________________________________ )

        On March 13, 2019, Plaintiff Carol A. McCollum filed a motion for attorney’s fees pursuant

to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, on the basis that she was the

prevailing party and that the position taken by the Commissioner, in this action was not substantially

justified. (ECF No. 28). On March 27, 2019, the Commissioner responded stating that the parties

had stipulated to withdrawal of the motion and that Plaintiff should be awarded attorney’s fees in

the amount of $5,200.00 and costs in the amount of $20.31 pursuant to the EAJA. (ECF No. 29).

        Under the EAJA, a court shall award attorney’s fees to a prevailing party1 in certain civil

actions against the United States unless it finds that the government’s position was substantially

justified or that special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The district

courts have discretion to determine a reasonable fee award and whether that award should be made

in excess of the statutory cap. Pierce v. Underwood, 487 U.S. 552 (1988); May v. Sullivan, 936 F.2d

176, 177 (4th Cir. 1991). The district courts also have broad discretion to set the attorney fee amount.

In determining the fee award, “[e]xorbitant, unfounded, or procedurally defective fee applications



        1
        A party who wins a remand pursuant to sentence four of the Social Security Act, 42 U.S.C.
§ 405(g), is a prevailing party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292, 300–302
(1993). The remand in this case was made pursuant to sentence four.
... are matters that the district court can recognize and discount.” Hyatt v. North Carolina Dep't of

Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing Comm'r v. Jean, 496 U.S. 154, 163 (1990)).

Additionally, the court should not only consider the “position taken by the United States in the civil

action,” but also the “action or failure to act by the agency upon which the civil action is based.” 28

U.S.C. § 2412(d)(2)(D), as amended by P.L. 99-80, § 2(c)(2)(B).

       As stated above, the parties have stipulated to an award of attorney’s fees in the amount of

$5,200.00 and costs in the amount of $20.31. Despite the stipulation, the court is obligated under

the EAJA to determine if the fee is proper. See Design & Prod., Inc. v. United States, 21 Cl. Ct. 145,

152 (1990) (holding that under the EAJA, “it is the court’s responsibility to independently assess the

appropriateness and measure of attorney’s fees to be awarded in a particular case, whether or not an

amount is offered as representing the agreement of the parties in the form of a proposed

stipulation.”). Applying the above standard to the facts of this case, the court concludes that the

Commissioner’s position was not substantially justified. Furthermore, after a thorough review of the

record, the court finds that the stipulated fee request is appropriate. Accordingly, the court approves

the stipulation for attorney’s fees and costs (ECF No. 29) and orders that the Plaintiff be awarded

the $5,200.00 in attorney’s fees and $20.31 for expenses, for a total award of $5,220.31.2

       IT IS SO ORDERED.

                                                        s/Thomas E. Rogers, III
                                                        Thomas E. Rogers, III
                                                        United States Magistrate Judge
April 4, 2019
Florence, South Carolina


       2
          The court notes that the fees must be paid to Plaintiff. See Astrue v. Ratliff, 560 U.S. 586
(2010) (holding that the plain text of the EAJA requires that attorney’s fees be awarded to the
litigant, thus subjecting the EAJA fees to offset of any pre-existing federal debts); see also
Stephens v. Astrue, 565 F.3d 131, 139 (4th Cir. 2009) (holding the same).

                                                  -2-
